         Case 1:04-cv-03314-LAP Document 220
                                         218 Filed 07/10/20
                                                   07/09/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
MORATA, et al.,                                                         :
                                                                        :
                                             Plaintiffs,                :   ORDER OF
                                                                        :   SATISFACTION OF
                              -against-                                 :   JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :   04-CV-3314 (LAP)
                                                                        :
                                             Defendant.
                                                                        x
-----------------------------------------------------------------------


        WHEREAS, on January 18, 2007, the Court entered a final judgment, ECF No. 34, (the

“Final Judgment”) against the Republic of Argentina (the “Republic”) and in favor of the

plaintiffs Claudio Oscar Mazza, Adriana Beatriz Poveda, Ansgar Neuenhofer, Beate Neuenhofer,

First City S.A., Alberto Silvio Bursztyn, Dora Raquel Malec, Lydia Haydee Gigaglia, Rodolfo

Burul, Santa Sorrentino, Marta Guerrini, Corrado Guerrini, Stefania Simoncini, Luigi Paciello,

Arnoldo Dolcetti, Giuseppe Dolcetti, Tommasino Vitiello, Luigi Vitiello, Eva Sondermann

Geller, Pablo Kalbermann, Pablo Hugo Kalbermann, Andrea Susana Bursztyn, Alfredo Pacheco,

Frances Brown, Jose Antonio Muschietti, Maria Cristina Buenano, Adolfo Miguel Muschietti,

Maria Cristina Muschietti, Alejandro Federico Muschietti, Rodrigo Felipe Muschietti, Inter

Palmisano S.A., Juan Francisco Pedro Aragone, Juan Francisco Aragone, Clara Susana Bellomo

de Aragone, Maria Susana Aragone, Lerinerco S.A., Aurelio Pesenti, Massimiliano Mazzanti,

Manuela Mazzanti, Giuseppina Fuschini, Tellade Nava, Pedro Kalbermann and Gabriele Dolcetti,

currently represented by Milberg Phillips Grossman LLP, (together, the “Milberg Plaintiffs”), and

plaintiffs Adriano Rosato, Aldo David, Alessandro Morata, Andrea Bonazzi, Angelina

Salmistraro, Angelo Leoni, Angiolino Fusato, Anna Storchi, Anneliese Gunda Becker, Antonella

Bacchiocchi, Antonio De Francesco, Barbara Ricchi, Bruno Calmasini, Bruno Pappacoda, Carla
        Case 1:04-cv-03314-LAP Document 220
                                        218 Filed 07/10/20
                                                  07/09/20 Page 2 of 3



Morata, Carmelina Censi, Carmelo Maio, Eugenia Re, Felicina Gaioli, Francesco Corso,

Francesco Foggiato, Francesco Mauro Ghezzi, Gabriele Fusato, Gian Francesco Cercato,

Giancarlo B. Corsi, Gianfranco Guarini, Giorgio Bennati, Giorgio Bistagnino, Graziella DaCroce,

Guglielmina Massara, Italia Camato, Laura Cosci, Luca Vitali, Luisella Guardincerri, Manuelito

Toso (succeeded by Annaliese Gunda Becker, Mauro Toso, Valeria Toso, and Tiziana Toso),

Marco Cavalli, Maria Luigia Conti, Maria Rita Moretto, Maritza Lenti, Martino Verna, Mauro

Toso, Milena Ampalla, Mirco Masina, Orsolina Berra, Rachele Bontempi, Renate Tielman,

Rinaldo Frisinghelli, Romano Marton, Sante Stefani, Silvana Corato, Stefania Bonpensiere,

Stefano Bistagnino, Studio Legale Bennati, Tarcisia Dalbosco, Ugo Lorenzi, Valeria Toso,

Vincenzo Carbone, Claudio Mangano, Mario Vicini, Giuseppina Capezzera, Maddalena Gaioli,

Giuseppina Corso, Mativa SRL, Filippo Bagolin, and Giulia Greggio, currently represented by

Duane Morris LLP (together, the “Duane Morris Plaintiffs”), and plaintiffs Marcello Calanca, and

Elettra Casalini, also represented by Duane Morris LLP, (the “Deceased Plaintiffs”) with respect

to the plaintiffs’ beneficial interests on certain defaulted bonds issued by the Republic;

       WHEREAS, on June 5, 2020, the Court dismissed the Duane Morris Plaintiffs’ claims,

pursuant to a stipulation entered by the parties, ECF No. 200, and ordered satisfaction of the Final

Judgment as to the Duane Morris Plaintiffs, ECF No. 201;

       WHEREAS, on July 2, 2020, the Court dismissed the Deceased Plaintiffs’ claims and

ordered satisfaction of the Final Judgment as to the Deceased Plaintiffs, ECF No. 212;

       WHEREAS, the Court has now also dismissed the claims of the Milberg Plaintiffs,

pursuant to a stipulation entered by the parties.

       NOW, THEREFORE, satisfaction of the Final Judgment as to the Milberg Plaintiffs is

hereby acknowledged, which, taken together with satisfaction of the Final Judgment as to the
           Case 1:04-cv-03314-LAP Document 220
                                           218 Filed 07/10/20
                                                     07/09/20 Page 3 of 3



Duane Morris Plaintiffs and the Deceased Plaintiffs, results in satisfaction of the Final Judgment

in full;

           NOW, THEREFORE, the Clerk of the Court is hereby authorized and directed to make an

entry of full satisfaction on the docket.


SO ORDERED:



________________________
United States District Judge
Dated:    July 10    , 2020
